Exhibit 10.17

INVESTOR RELATIONS AGREEMENT

This Agreement made as of October 1, 2008.

BETWEEN:

GEOVIC MINING CORP., a public company having a business office at 743 Horizon
Court, Suite 300 A,

Grand Junction, CO USA 81506-8717

(the “Company”)

AND:

VANGUARD SHAREHOLDER SOLUTIONS INC., a company incorporated under the laws of
British

Columbia having a business office at Suite 1205, 1095 West Pender Street,
Vancouver, BC, Canada V6E

2M6

(the “Contractor”)

WHEREAS:

A. The Company wishes to retain the Contractor to assist with its investor
relations and the Contractor has agreed to assist with the investor relations of
the Company in accordance with the terms of this agreement (the “Agreement”);

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and the payment of $10.00 from each
party to the other, the receipt and sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.

Appointment and Authority of the Contractor

 

1.1

Appointment of the Contractor

The Company appoints the Contractor to perform the services for the benefit of
the Company hereinafter set forth, and the Company authorizes the Contractor to
exercise the powers provided under this Agreement. The Contractor accepts this
appointment on the terms and conditions herein set forth.

 

1.2

Independent Contractor

In performing the services hereunder, the Contractor shall be an independent
contractor and not an employee or agent of the Company, except that the
Contractor shall be the agent of the Company solely in circumstances where the
Contractor must be the agent to carry out its obligations as set forth in this
Agreement. Nothing in this Agreement shall be deemed to require the Contractor
to provide its services exclusively to the Company and the Contractor hereby
acknowledges that the Company is not required and shall not be required to make
any remittances and payments required of employers by statute on the
Contractor’s behalf and the Contractor shall not be entitled to the fringe
benefits provided by the Company to its employees.



--------------------------------------------------------------------------------

2.

Duties of the Contractor

 

2.1

General

The Contractor shall:

 

  (a)

assist with the investor relations of the Company pursuant to the terms and
conditions of this Agreement;

 

  (b)

implement or cause to be implemented decisions of the Company at the instruction
of the Company;

 

  (c)

at all times, be subject to the direction of the Company and shall keep the
Company informed as to all matters concerning its activities including a copy of
any materials to be distributed prior to their use;

 

  (d)

meet the performance standards that may be reasonably prescribed by the Company
from time to time; and

 

  (e)

subject always to the general or specific instructions and directions of the
Chief Executive Officer, the Vice President of Investor Relations or the board
of directors (the “Directors”) of the Company, have full power and authority to
provide investor relations services on behalf of the Company except in respect
of such matters and duties as by law must be transacted or performed by the
board of directors or senior officers of the Company.

 

2.2

The Contractor’s Activities

The Contractor shall:

 

  (a)

conform to all lawful instructions and directions from time to time given to
them by the Chief Executive Officer and Director of the Company;

 

  (b)

devote sufficient time and attention to the business and affairs of the Company
as is required to fulfill its obligations hereunder;

 

  (c)

provide detailed objectives, budget and action plan, at the request of the
Company;

 

  (d)

assist with co-ordinating and disseminating news and information of the Company
to the public and to the shareholders of the Company;

 

  (e)

initiate and maintain contact with brokers and brokerage houses to provide them
with the publicly available news of the Company;

 

  (f)

do all such acts and things as may be required to foster a positive reputation
of the Company and its securities in the market place;

 

- 2 -



--------------------------------------------------------------------------------

  (g)

notify the Company of any major inquiry, complaint or request made by the
general public or any regulatory authority and deliver to the Company copies of
any supporting papers received in connection with such inquiry, complaint and
request;

 

  (h)

perform any other services or functions reasonably required by the Company and
within the general scope of the Contractor’s duties as set forth in this
Agreement and otherwise operate and manage the promotional activities of the
Company in accordance with and as limited by this Agreement and applicable laws
and regulatory requirements;

 

  (i)

perform all other functions relating to investor relation activities of the
Company as may be customary and usual for the exclusive expert investor relation
services of a company of the size and nature of the Company, in accordance and
as limited by this Agreement;

 

  (j)

well and faithfully serve the Company and use its best efforts to promote the
interests of the Company; and

 

  (k)

refrain from acting in any manner contrary to the best interests of the Company
or contrary to applicable laws and regulatory requirements,

provided that at all times the Contractor shall comply with regulatory
requirements and guidelines respecting the conduct of its activities. Without
limiting the generality of the foregoing the Contractor represents and warrants
to the Company that it is familiar with applicable securities laws relating to
disclosure standards and the TSX Disclosure Guidelines, including Electronic
Communications Guidelines.

 

2.3

Dissemination of Information

The Contractor shall not disseminate or spread false or misleading information
relating to the Company to any person. The Contractor shall disseminate any news
and information which is specifically authorized in writing by the Company. No
act or omission by the Company shall act to waive the requirements of this
Section 2.3.

 

2.4

Authority of the Contractor

The Company hereby authorizes the Contractor, subject to the other provisions of
this Agreement, to do all acts and things as the Contractor may in its
discretion deem necessary or desirable to enable the Contractor to carry out its
obligations hereunder.

 

2.5

Limitations and Restrictions

The Contractor shall not be entitled to enter into any commitment, contractual
or other agreement, binding upon, or pledge the credit of, the Company without
the express prior written consent of the Chief Executive Officer or the
Directors.

 

2.6

Impossibility of Performance

If the performance of any duty of the Contractor set forth in this Agreement is
beyond the reasonable control of the Contractor, the Contractor shall
nonetheless be obliged to use reasonably commercial efforts to perform such duty
and to notify the Company that the performance of such duty is beyond its
reasonable control.

 

- 3 -



--------------------------------------------------------------------------------

3.

Company’s Agreements

 

3.1

Compensation of the Contractor

As compensation for the services rendered by the Contractor pursuant to this
Agreement, the Company shall pay to the Contractor a fee of CAD$12,500 per month
payable on the first business day of each of the months during the term of this
Agreement. The Contractor shall be granted 350,000 stock options from the
Company on the Effective Date at an exercise price equal to higher of: (a) the
closing share price of the Company on the TSX on the trading day before the
Effective Date of this Agreement, or (b) Cdn$ 0.80. The options will be subject
to vesting in accordance with the following schedule: 25% on the Effective Date
and an additional 25% each four (4) month period thereafter until Contractor is
100% vested; and shall be exercisable until the earlier of the date which is 30
months from the date of grant and the date which is 30 days following the date
of termination of the services of the Contractor under this Agreement or any
renewal hereof, provided that, the options shall terminate immediately upon
termination of this Agreement by the Company pursuant to paragraphs (b) and
(c) of section 4.2 hereof. Following the initial term of the Agreement, the
services rendered and monthly cash compensation amount payable is subject to
renegotiation, at the request of the Company, such request to be provided in
writing with at least 30 days prior notice.

 

3.2

The Contractor’s Expenses

The Contractor shall be reimbursed by the Company for all reasonable and
necessary expenses incurred by it in connection with its duties hereunder,
including postage, photocopies, couriers, telephone, facsimile, travel expenses,
brochures and other printed materials. A 15 per cent handling fee will be
applied to couriers and all mail-house expenses. As well, the Contractor shall
be reimbursed by the Company for any pre-approved costs relating to lead
generation programs approved by the Company, such as fax or email blasts,
advertising or other promotional activities. All expenses of the Contractor will
need to be supported by receipts. Reimbursement of the Contractor by the Company
for expenses and costs as hereinbefore set out shall be payable to the
Contractor on receipt by the Company of an invoice with respect to the same from
the Contractor.

 

3.3

Access to Company Information

The Company shall make available to the Contractor such information and data and
shall permit the Contractor to have access to such documents or premises as are
reasonably necessary to enable him to perform the services provided for under
this Agreement, excluding undisclosed information.

 

4.

Duration of Service

 

4.1

Effective Date

This Agreement shall become effective as of the day and year first above
written, and shall remain in force, subject to earlier termination as provided
herein, for an initial term of 6 months, and month to month thereafter, until
Termination. However, in the event that the Company successfully completes a
material Company financing (excluding mine project debt financing by Geovic
Cameroon, Plc., the 60% owned subsidiary of the Company), merger or acquisition
during the term of this Agreement, this Agreement shall be extended for an
additional period of 24 months from the completion of such financing, merger or
acquisition completion, subject to earlier termination as provided herein.

 

- 4 -



--------------------------------------------------------------------------------

4.2

Termination

This Agreement may be terminated:

 

  (a)

by the Company, after 6 months, giving the Contractor written notice of such
termination at least 30 days prior to the termination date set forth in that
notice;

 

  (b)

by the Contractor, after 6 months, giving the Company written notice of such
termination at least 30 days prior to the termination date set forth in that
notice;

 

  (c)

immediately, at any time, by the Company upon default or breach by the
Contractor of the terms of this Agreement, in which case the Company giving
written notice to the Contractor specifying the nature of such default. For the
purposes of this Agreement, a default by the Contractor shall be defined as the
occurrence of any one or more of the following:

 

  (i)

the Contractor fails to perform any of its services in the manner or within the
time required herein or commits or permits a breach of or default of any of its
duties, liabilities or obligations hereunder, commits a material breach of a
provision of this Agreement; is unable or unwilling to perform the duties under
this Agreement; commits fraud or serious neglect or misconduct in the discharge
of its duties hereunder, or if notified of a default and given time to remedy or
cure the default by the Company, the Contractor fails to fully cure or remedy
such failure, breach or default; or

 

  (ii)

the Company, acting reasonably, determines that the Contractor is acting or is
likely to act in a manner detrimental to the Company or has violated or is
likely to violate the confidentiality of any information relating to the
Company;

 

  (d)

the Contractor, acting reasonably, immediately, upon the failure of the Company
to pay the fee as provided for in Article 3 above.

 

4.3

Automatic Termination

If during the term of this Agreement, the shares of the Company are cease-traded
or halted by regulatory authorities for a period of more than 30 days, this
Agreement will automatically terminate without liability to either party,
subject to the option of the Company to continue this Agreement.

 

4.4

Compensation of the Contractor on Termination

Upon termination of this Agreement, the Contractor shall be entitled to receive
as its full and sole compensation in discharge of obligations of the Company to
the Contractor under this Agreement all sums due and payable under this
Agreement to the date of termination and the Contractor shall have no right to
receive any further payments.

 

- 5 -



--------------------------------------------------------------------------------

5.

Confidentiality and Non-Solicitation

 

5.1

Ownership of Work Product

All reports, documents, concepts, products and processes together with any
marketing schemes, business and sales contracts, and any business opportunities
prepared, produced, developed, or acquired, by or at the direction of the
Contractor, directly or indirectly, in connection with or otherwise developed or
first reduced to practice by the Contractor in the performance of its
obligations hereunder (collectively, the “Work Product”) shall belong
exclusively to the Company which shall be entitled, exclusively, to all right,
interest, profits or benefits in respect thereof. No copies, summaries or other
reproductions of any Work Product shall be made by the Contractor without the
express permission in writing of the Company.

 

5.2

Confidentiality

Except as authorized or required by its duties, the Contractor shall not reveal
to any person any of the trade secrets, secret or confidential operations,
processes or dealings, or any information concerning the organization, business,
finances, transactions or other affairs of the Company of which he becomes aware
during the term of this Agreement. The Contractor shall keep secret all
confidential information entrusted to him and shall not use or attempt to use
this information in any manner which might injure or cause loss, either directly
or indirectly, to the Company’s business. This restriction shall continue to
apply after the termination of this Agreement but shall cease to apply to
information which may come into the public domain, other than as a result of
disclosure by the Contractor.

The Contractor shall comply with such directions as the Company shall make to
ensure the safeguarding or confidentiality of all such information.

 

5.3

Fiduciary Obligations

Without limiting the generality of the foregoing, during the term of this
Agreement, the Contractor shall not act in any manner contrary to the terms of
this Agreement, or contrary to the best interests of the Company.

 

5.4

Non-Solicitation

The Company shall not, and shall not allow any of its corporate affiliates, as
that term is defined in the British Columbia Business Corporations Act, to,
directly or indirectly, contact, approach or solicit for the purpose of offering
employment to or hiring, whether as an employee, consultant, independent
contractor or otherwise, or actually hire any person employed by the Contractor
during the term of this Agreement and for a period of two (2) years after the
termination of this Agreement in accordance with Article 4 hereof.

 

6.

Miscellaneous

 

6.1

Severability

Each provision of this Agreement is intended to be severable. If any term or
provision hereof shall be determined by a court or competent jurisdiction to be
illegal or invalid for any reason whatsoever, that provision shall be severed
from this Agreement and shall not affect the validity of the remainder of this
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

6.2

Waiver and Consents

No consent, approval or waiver, express or implied, by either party hereto, to
or of any breach or default by the other party in the performance by the other
party of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any other breach or default in the performance by such other
party of the same or any other obligations of such other party. The failure of a
party to declare the other party in default, irrespective of how long such
failure continues, shall not constitute a general waiver by such party of the
breach or default of the other shall not be construed to waive or limit the need
for such consent or approval in any other instance.

 

6.3

Governing Law

This Agreement and all matters arising thereunder shall be governed by the laws
of the Province of British Columbia.

 

6.4

Successors, Etc.

This Agreement shall enure to the benefit of and be binding upon each of the
parties and their respective heirs and successors. The Contractor acknowledges
and agrees that it is responsible for ensuring compliance by its directors,
officers, employees and contractors with the terms and conditions of this
Agreement.

 

6.5

Assignment

This Agreement may not be assigned by either party.

 

6.6

Entire Agreement and Modifications

This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and undertakings, whether oral or written,
relative to the subject matter hereof. To be effective any modification of this
Agreement must be in writing and signed by the parties.

 

6.7

Notices

All notices, requests and communications required or permitted hereunder shall
be in writing and shall be sufficiently given and deemed to have been received
upon personal delivery or, if mailed, upon the first to occur of actual receipt
or 48 hours after being placed in the mail, postage prepaid, registered or
certified mail, return receipt requested, respectively addressed to the Company
or the Contractor as follows:

To the Company:

Geovic Mining Corp., located at 743 Horizon Court, Suite 300A,

Grand Junction, CO USA 81506-8717

Facsimile number: (970) 256-9241

Attention: Andrew Hoffman

 

- 7 -



--------------------------------------------------------------------------------

To the Contractor:

Vanguard Shareholder Solutions Inc., located at Suite 1205,

1095 West Pender Street, Vancouver, BC, V6E 2M6

Facsimile number (604) 688-0854

Attention: Paul Lathigee, President

or such other address as may be specified in writing to the other party, but
notice of a change of address shall be effective only upon the actual receipt.

 

6.8

Time of the Essence

Time is of the essence.

 

6.9

Further Assurances

From time to time after the execution of this Agreement, the parties will make,
do, execute or cause or permit to be made, done or executed all additional
lawful acts, deeds, things, devices and assurances in law whatsoever as may be
required to carry out the true intention and to give full force and effect to
this Agreement.

 

6.10

Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one
instrument.

IN WITNESS WHEREOF this Agreement has been duly executed by the parties hereto
effective as of the day and year first above written.

 

GEOVIC MINING CORP.      

VANGUARD SHAREHOLDER

SOLUTIONS INC.

Per: Andrew Hoffman, Vice President Investor Relations

   

Per: Paul Lathigee, President

/s/    Andrew Hoffman

   

/s/    Paul Lathigee

Authorized Signatory

   

Authorized Signatory

 

- 8 -